IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs December 14, 2010

               JONATHAN K. PRICE v. STATE OF TENNESSEE

             Direct Appeal from the Circuit Court for Rutherford County
                         No. F63728     David Bragg, Judge




                   No. M2010-00242-CCA-R3-PC - Filed May 4, 2011


        On October 11, 2006, the petitioner, Jonathan K. Price, pleaded guilty to aggravated
burglary, solicitation of a minor, and two counts of statutory rape. He received a negotiated
sentence of six years on probation. The petitioner filed a petition for post-conviction relief
alleging ineffective assistance of counsel, and the post-conviction court denied relief. On
appeal, the petitioner argues that trial counsel provided ineffective assistance, and thus, he
did not enter his guilty pleas knowingly, intelligently, and voluntarily. Following our review
of the record, the parties’ briefs, and applicable law, we affirm the denial of post-conviction
relief.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J.C. M CL IN, J., delivered the opinion of the court, in which D AVID H. W ELLES and R OBERT
W. W EDEMEYER, JJ., joined.

Guy R. Dotson, Jr., Murfreesboro, Tennessee, for the appellant, Jonathan K. Price.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; William C. Whitesell, Jr., District Attorney General; and Jude Santana, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                        Background

                                       Guilty Plea
       A Rutherford County grand jury indicted the petitioner, Jonathan K. Price, in a ten-
count sealed indictment. On July 10, 2006, the petitioner pleaded guilty to solicitation of a
minor, aggravated burglary, and two counts of statutory rape. At the guilty plea hearing, the
state submitted that it would have proved the following facts as stated in this court’s opinion
on direct appeal, had the matter proceeded to trial:

       [T]he facts of the case are that approximately [May 5, 2004], the minor victim,
       who was 17 years old at the time, was at the [petitioner]’s house. According
       to her, the [petitioner] asked her to have sex with him at that point on that day.
       [Those] would be the facts for the solicitation. It was prior to the bringing of
       this indictment, and [the [petitioner]] was more than ten years older than her
       at the time. His birthday is [November 3, 1973], and the victim was 17.

               On the other incidents on [May 7, 2004], the victim, also 17 years of
       age, was at her home alone. Her parents were not there. The [petitioner] came
       into the residence without permission from the owners of the residence. And
       the victim had just taken a shower, was wrapped in a towel. There [were]
       differences between-she says that he took the towel off of her and had sex with
       her and mentioned something about if she wanted to have a quickie.

               Initially, [the petitioner] said that he was never in the residence and that
       nothing had happened. However, there was a DNA sample taken pursuant to
       a search warrant, and he was found to be a match of the DNA that was found
       in her room on the bed where she said that the sex acts took place.

              The victim has never denied the sexual acts. The [petitioner] had
       denied them but at this point is going to plead guilty to two counts of statutory
       rape. There was an evaluation done. The victim in this case had severe brain
       injury from an accident in 2000. There are a lot of medical records probably
       in her court file as well as our files documenting the injury. There is some
       discrepancy between doctors as far as whether or not she could have consented
       based on that injury. One doctor that the [petitioner] has contacted from
       Vanderbilt says in a report that he felt she was competent to consent, and then
       her doctors say that there are reasons to believe she was not competent to
       consent.

               I’ve talked to the victim this morning, and what they would like to
       do-there were actually-I believe there were two instances, one of oral sex or
       digital sex and one of vaginal sex with the [petitioner], constituting the two
       acts.

Jonathan Keith Price v. State, M2007-02434-CCA-R3-PC, 2008 WL 4414739, at * 2 (Tenn.
Crim. App., at Nashville, Sept. 29, 2008). On October 31, 2006, the petitioner moved the
trial court for leave to withdraw his guilty pleas, and the trial court denied the motion. The

                                               -2-
petitioner appealed the trial court’s denial, and this court affirmed the judgments of the trial
court. Id. at *1.

                                      Post-Conviction
       On September 30, 2009, the petitioner filed a petition for post-conviction relief. The
post-conviction court held a hearing on the petition for post-conviction relief on December
18, 2009. At the hearing, the parties presented the following evidence:

       Trial counsel testified that the petitioner retained him in 2004 before the state obtained
the search warrant and filed charges against him. He discussed the facts of the case with the
petitioner and advised the petitioner of the possible charges that the state could file against
him. Trial counsel and the petitioner also discussed how the petitioner should handle the
search warrant. They were not certain whether the state would charge the petitioner, and
they had not negotiated a plea at that time. Trial counsel said that he began negotiating the
petitioner’s case with the state before the first “discussion date,” and the state made their first
offer on the petitioner’s “plea day.”

       At the time of the offer, the parties had filed their discovery, and trial counsel had
written summaries of the witnesses’ statements. The discovery also contained a DVD
recording of the detective’s interview with the victim. Trial counsel reviewed the discovery
that he had received with the petitioner. While reviewing the discovery and the ten-count
indictment, trial counsel advised the petitioner of the range of punishment for the offenses.

        Trial counsel testified that he also advised the petitioner “that separate penetrations
could constitute separate charges, which is what [he] believed to be the law at the time.” He
said that the state had “alternative theories. It was kind of a complicated indictment in that
some of the counts were based on [the state] saying it was not consensual, and others having
to do with mental defect.” Trial counsel said that the petitioner advised him that the rapes
occurred on one date only. Trial counsel did not recall the discovery alleging oral sex, but
he did recall allegations of “digital penetration and penile/vaginal sex.” Trial counsel did not
review the transcript of the petitioner’s guilty plea hearing. He stated that he remembered
the guilty plea hearing “in principle” but not verbatim. Trial counsel did not recall whether
the state mentioned oral sex during the plea hearing. Trial counsel said that he advised the
petitioner of what he believed to be the law, “which [was] that if there were separate and
distinct penetrations it could support independent counts” but did not discuss specific cases
with the petitioner.

        Trial counsel testified that he and the petitioner also discussed the aggravated burglary
charge, and stated that he “believed that the burglary charge was one of the weakest counts
in the indictment.” He explained the issue with the aggravated burglary count was whether



                                                -3-
the petitioner’s initial entry was unlawful. He said that he and the petitioner discussed the
state’s strengths and weaknesses for each count of the indictment.

       Trial counsel recalled that two counts of the indictment cited the statute for aggravated
rape; however, the facts alleged in the indictment did not support that charge. He stated that
he advised the petitioner that on the face of the indictment it appeared that the state had
charged him with two counts of aggravated rape and two counts of rape, but there was no
factual basis for the charges of aggravated rape. Trial counsel also discussed concurrent and
consecutive sentencing with the petitioner and stated that he thought the petitioner
“understood his exposure.”

        During the plea negotiations, the state conveyed an offer that involved a suspended
sentence. Trial counsel said that the suspended sentence would have been a permanent
conviction that appeared on the petitioner’s record. Trial counsel obtained an expert
regarding the victim’s mental status and filed motions based upon the expert’s report. On
the date of the motion hearing, the state made another plea offer which the petitioner
accepted. Trial counsel said that during the plea negotiations he made counter offers for the
petitioner to serve his sentences on probation under Tennessee Code Annotated section 40-
35-313. Trial counsel stated that the closest that the state came to his counter offer was “to
allow [the petitioner] to plead [to] the charges that were [Tennessee Code Annotated section
40-35-313] eligible, and allow [for a] hearing” before the trial court. Trial counsel further
stated that he made a counter offer that involved the petitioner “not pleading on the burglary
charge and . . . one count of statutory rape, but the state rejected that offer.” He stated that
during the negotiations, he “never counter[]offered anything that was going to result in a
permanent conviction.” Trial counsel said that he conveyed the state’s offers to the petitioner
and discussed their counter offers with the petitioner. Trial counsel believed that the
petitioner understood their discussion about the plea agreement and said that he would not
have allowed the petitioner to plead guilty if the petitioner did not understand the agreement.
When asked whether he believed there was a factual basis for the plea agreement, trial
counsel answered, “[I]t’s a client decision. [A]ll along [the petitioner] had told me that he
believed [the victim] was of age. And so, . . . he pled best interest. I conveyed the offer and
I explained the rights.”

        Trial counsel testified that the facts that the petitioner had told him did not constitute
all of the offenses to which he pleaded guilty. Trial counsel said that he had “misgivings .
. . about the burglary charge” because there was an issue about whether the victim had the
capacity to consent. He also said that regarding the rape count, he did not believe that the
state’s theory that the victim did not consent was well supported by the facts. He recalled
that the state had an expert who was going to testify that the victim had head injuries that
caused cognitive deficiencies; however, the defense expert was going to testify that the
victim could have consented. Trial counsel did not review the report that the state’s expert

                                               -4-
prepared for trial. However, trial counsel said that he reviewed the victim’s treatment
records and stated that his opinion was that the victim’s injuries did not rise to a level that
affected her capacity to consent.

       On cross-examination, trial counsel testified that he had been an attorney since 1996,
and he had worked on “quite a few sex offender cases.” He stated that he was familiar with
the law concerning sex offender cases. The petitioner’s sister-in-law was in law school
during the petitioner’s trial, but trial counsel said that he was unaware that she advised the
petitioner. Trial counsel said that he and the petitioner’s sister-in-law discussed the
petitioner’s case. According to trial counsel, the petitioner’s sister-in-law told him that “she
had avoided discussing the facts of the case with [the petitioner.]” Trial counsel primarily
spoke with the petitioner’s sister-in-law after the sentencing hearing and after a probation
violation warrant had been served. Trial counsel said that he was concerned because the
deadline for filing the petitioner’s notice of appeal was approaching; however, the
petitioner’s sister-in-law informed him that another attorney would be taking over the case.
Trial counsel testified that between the date of the petitioner’s plea and the sentencing
hearing, he filed a motion to set aside the petitioner’s plea.

       Trial counsel was aware that the petitioner initially claimed that he never entered the
victim’s home. He stated that the police found the defendant’s DNA on a pillowcase in the
home, which showed that he was in the victim’s home. Trial counsel said that the state had
“significant medical records” that documented the victim’s brain injury and that the records
showed that the victim almost died of the injury. Trial counsel said that the victim’s parents
were not home during the incident and had not given the petitioner permission to enter their
home; however, “they were friends and had been in each other’s homes before that day.”
Trial counsel stated that he and the petitioner did not discuss any previous sexual encounters
between the victim and the petitioner.

        Trial counsel recalled going through the “normal plea colloquy” with the petitioner
on the day of the plea. He also recalled the trial court asking the petitioner if he wanted to
waive his rights. Trial counsel did not remember whether the petitioner said that he
understood the law concerning the age for statutory rape. Trial counsel did remember,
however, that the trial judge asked the petitioner if he understood that he would decide
whether the petitioner received a suspended sentence at the sentencing hearing. He also
remembered the trial judge telling the petitioner that the statutory rape law had changed and
asking the petitioner whether he discussed those changes with trial counsel. Trial counsel
stated that his recollection was that the trial judge also informed the petitioner during the plea
hearing that he would decide whether the court would require him to register as a sex
offender at his sentencing hearing.




                                               -5-
       When asked whether he should have done anything differently in representing the
petitioner, trial counsel answered, “In light of where we landed now, I wish things had gone
differently. [B]ut in terms of how the case was handled, . . . part of me wishes we tried the
case, but that’s hindsight.” He said that it was the petitioner’s decision whether to try the
case or not. Trial counsel stated that the state had a large amount of material regarding the
victim’s mental condition. Trial counsel further stated that the petitioner asked him to file
a motion to withdraw his guilty plea before the sentencing hearing and before he violated his
probation.

       On redirect examination, trial counsel testified that he advised the petitioner that the
judge would decide whether he received probation and, if he received probation, the court
would set the rules. Regarding the issue of whether the petitioner would have to register as
a sex offender, trial counsel said,

       my recollection from the sentencing hearing was that [the trial judge] made
       that a condition of the probation, sort of regardless of whether or not it was
       mandatory. So no, I didn’t tell him that it was definitely going to be part of
       probation if he got probation. I told him that . . . was part of what was going
       to be decided at the [sentencing hearing].

        The petitioner, Jonathan K. Price, testified that he retained trial counsel to represent
him in defense of several charges. He stated that he discussed the facts of the case with trial
counsel from both his view and the state’s view. According to the petitioner, trial counsel
told him that the state’s evidence was his DNA on the towel that the victim was wearing and
the victim’s mental condition. The petitioner said that he told trial counsel that the victim
“wasn’t going to be coming in and saying she’s severely handicapped. She wasn’t going to
be rolling in on a wheelchair and on oxygen tanks and not being able to speak,” which is
what he thought trial counsel was implying.

        The petitioner watched his recorded police statement with trial counsel, and he
reviewed the victim’s statement and medical records. The petitioner said that he and trial
counsel did not discuss what the state had to prove to convict him. He said that trial counsel
only told him the charges that the state filed against him and the time that the charges carried.
The petitioner later testified that he only recalled discussing the statutory rape counts with
trial counsel and said that he asked trial counsel “on several occasions how in the world
[could the state] charge [him] multiple times for one act[.] And [trial counsel’s] answer
every time . . . was, they can do it.” He stated that trial counsel never discussed a defense
strategy or his constitutional rights with him.




                                               -6-
       The petitioner stated that he believed that the facts alleged by the state during the plea
hearing were “very much” in error. When asked why he went through with his guilty plea,
the petitioner answered,

               Because I had never been in trouble before. . . . I know that probably
       doesn’t hold any water, but . . . I was just overwhelmed. Okay? Because I
       didn’t . . . know I did anything wrong.

              When [trial counsel] came to me with the plea agreement that day in the
       room. . . that’s when I was aware of the aggravated burglary. I was like . . .
       I’m not guilty of this. And he goes, I understand that . . . but just go ahead and
       agree to it because you’ll get six years probation. He goes, you got . . . an
       excellent military record, you had a good work history, you have no criminal
       record. And at that time he knew I was financially broke. Okay? So he said,
       he goes, you won’t have to spend any more money. All right. Which all made
       sense to me. He goes, if you accept this plea agreement, we’ll go in there, I’ll
       get diversion , and we’ll argue the facts of the rape because . . . I don’t think
       that applies.

       The petitioner said that trial counsel did not tell him that he could enter a plea without
pleading guilty. He said that when the judge asked him why he was pleading guilty he
answered that his pleading guilty was all he and trial counsel had talked about. He said that
“he didn’t agree with it, but . . . [he] was [thirty] years old and . . . could do six years on
probation.” The petitioner did not think that he would have violated his probation because
he served four years in the Marine Corps and thought serving six years on probation would
be easier than his Marine Corps service.

       The petitioner said that he asked trial counsel why he was going to plead guilty to
crimes that he did not commit, and trial counsel told him to tell the judge that he was
accepting the plea in his best interest. He stated that he did not know what a best-interest
plea was and said that trial counsel told him that if he went to trial and the jury convicted
him, the judge would sentence him to thirty years.

        The petitioner testified that he entered the plea without knowing what a best-interest
plea was and without knowing that the state was going to charge him multiple times for
statutory rape because he thought that trial counsel was protecting his rights, but later
realized it was a “facade.” The petitioner said that trial counsel told him that he would take
the case to trial if he wanted to “push it.” However, he further said that trial counsel did not
think it was a good idea to try the case and recommended that the petitioner take the plea.
The petitioner stated that based on trial counsel’s recommendation, he accepted the plea
offer.

                                               -7-
       On cross-examination, the petitioner testified that he recalled telling the police that
he did not go into the victim’s home and rape her. He denied that the police found his DNA
on the bed that the victim alleged the sex act occurred and said that the DNA was found on
the towel that the victim was wearing when she flashed him. The petitioner stated that he did
not see the victim’s medical records, and the only record that he saw was related to when the
victim had a conflict with her parents and attempted suicide.

        The petitioner recalled that at the plea hearing the state said that the petitioner “agreed
to plead to one count of aggravated burglary and to be sentenced as a standard 30 percent
offender to [the Tennessee Department of Correction] for six years[.]” He also recalled the
state announcing that he agreed to plead guilty to one count of solicitation of a minor. The
petitioner testified that the state said something about the court’s sentencing him to six years
for the aggravated burglary and the other sentences running consecutive to the burglary
sentence. The petitioner “vaguely” remembered the prosecutor saying that the petitioner
wanted a sentencing hearing to ask for judicial diversion . The petitioner recalled that after
the state announced the facts underlying the charges he told the judge that he agreed with
them. He also recalled telling the judge that he had been placed under oath and that he
understood that he had the right to not plead guilty, the right to an attorney, and the right to
cross-examine witnesses on his behalf. He said that trial counsel told him the judge would
ask all of those questions and that he was “just to go through the motions.” The petitioner
did not recall the trial judge going through each specific count of the indictment with him nor
did he recall telling the judge that he understood the charges. He said that he only recalled
the judge talking about the aggravated burglary charge.

        The petitioner said that he had a copy of the transcript from his plea hearing, and he
had an opportunity to review the transcript. He said that he did not disagree that he
answered, “[Y]es, sir” when the judge asked if he understood the charges but said that he
later realized that he was “ignorant” at the time. The petitioner agreed that he answered yes
when the trial judge asked if he understood the maximum and minimum sentenced he could
have received, the state’s burden of proof and that he could have a sentencing hearing. He
also agreed that he told the judge that he entered a plea of guilty because it was in his best
interest but said that was what trial counsel told him to say. The petitioner told the trial judge
that no one forced or coerced him into pleading guilty and that he was pleading guilty freely
and voluntarily. The petitioner also told the trial judge that he “felt like he understood what
[he was] doing.” He recalled telling the judge that he wanted to plead guilty and that he was
satisfied with trial counsel’s representation.

       The petitioner remembered the state questioning him at the plea hearing after the trial
judge had questioned him. The petitioner admitted that he answered yes when the state asked
him whether he understood the change in the statutory rape law and whether he and trial
counsel discussed those changes. The petitioner also answered yes when the state asked him

                                                -8-
whether he understood that “under the new law if you are not ten years older than the victim
you would not be on the sexual registry.” The petitioner remembered saying that he was
more than ten years older than the victim, but he said that he and trial counsel discussed
getting the victim’s birth certificate to prove her age with trial counsel. At the plea hearing,
the state asked the petitioner whether anyone promised him that he would not be on the sex
offender registry, and the petitioner answered no. The petitioner was aware that he would
possibly have to register as a sex offender.

        The petitioner testified that he and his sister-in-law, who was in law school at the time
of the plea hearing, discussed the petitioner’s need to find evidence to contradict the state’s
theory of the case. He said that she had first called him after the indictment, and he had
talked to her about his case three or four times. The petitioner admitted that he stated that
he penetrated the victim with both his penis and finger. However, he testified that he only
penetrated the victim digitally to facilitate the penile penetration.

        On redirect examination, the petitioner testified that he would not have accepted the
plea offer if he and trial counsel had gone over all of the elements of the crimes. He also
testified that he would not have entered a best interest plea if he had understood what a best
interest plea was.

        After hearing the evidence, the post-conviction court took the case under advisement.
On January 5, 2010, the post-conviction court entered a written order denying post-
conviction relief. In its order, the court found that the petitioner failed to “show any error
of his trial counsel” and denied the petitioner post-conviction relief. The petitioner appeals
the court’s denial of post-conviction relief.

                                           Analysis

        On appeal, the petitioner argues that trial counsel was ineffective for advising the
petitioner “to plead guilty to charges [about] which [trial counsel] himself had serious
misgivings.” In addition, the petitioner claims that trial counsel did not properly advise him
about his statutory rape and burglary charges. The state responds that the petitioner has
failed to show that but for trial counsel’s errors, he would not have pleaded guilty.


        The burden in a post-conviction proceeding is on the petitioner to prove his grounds
for relief by clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). On appeal,
this court is bound by the post-conviction court’s findings of fact unless the evidence
preponderates against those findings. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). Our
review of the post-conviction court’s factual findings is de novo with a presumption that the
findings are correct. Fields v. State, 40 S.W.3d 450, 457-58 (Tenn. 2001)01). Our review

                                               -9-
of the post-conviction court’s legal conclusions and application of law to facts is de novo
without a presumption of correctness. Id.

       When determining the knowing and voluntary nature of the guilty plea, the standard
is “whether the plea represents a voluntary and intelligent choice among the alternative
courses of action open to the defendant.” North Carolina v. Alford, 400 U.S. 25, 31 (1970).
See also State v. Pettus, 986 S.W.2d 540, 542 (Tenn. 1999)9). The reviewing court must
look to various circumstantial factors, including:

       the relative intelligence of the defendant; the degree of his familiarity with
       criminal proceedings; whether he was represented by competent counsel and
       had the opportunity to confer with counsel about the options available to him;
       the extent of advice from counsel and the court concerning the charges against
       him; and the reasons for his decision to plead guilty, including a desire to
       avoid a greater penalty that might result from a jury trial.

Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993). In order for a guilty plea to be
voluntary, the petitioner must have an understanding of the charges against him and the
consequences of pleading guilty, including “the sentence that he will be forced to serve as
the result of his guilty plea and conviction.” Id. at 905. A petitioner’s solemn declaration
in open court that his or her plea is knowing and voluntary creates a formidable barrier in any
subsequent collateral proceeding because these declarations “carry a strong presumption of
verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

       To establish the ineffective assistance of counsel, the petitioner bears the burden of
proving that (1) counsel’s performance was deficient and (2) the deficient performance
prejudiced the defense rendering the outcome unreliable or fundamentally unfair. Strickland
v. Washington, 466 U.S. 668, 687 (1984). See also Arnold v. State, 143 S.W.3d 784, 787
(Tenn. 2004). Deficient performance is shown if counsel’s conduct fell below an objective
standard of reasonableness under prevailing professional standards. Strickland, 466 U.S. at
688. See also Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). (establishing that
representation should be within the range of competence demanded of attorneys in criminal
cases). A fair assessment of counsel’s performance “requires that every effort be made to
eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s
challenged conduct, and to evaluate the conduct from counsel’s perspective at the time.”
Strickland, 466 U.S. at 689. See also Nichols. v. State, 90 S.W.3d 576, 587 (Tenn. 2002).
Deference is made to trial strategy or tactical choices if they are informed ones based upon
adequate preparation. Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982). The fact that a
particular strategy or tactical decision failed does not by itself establish ineffective assistance
of counsel. Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996). Once the petitioner proves
that counsel’s representation fell below a reasonable standard, the petitioner must also prove

                                               -10-
prejudice. Strickland, 466 U.S. at 694. In relation to a guilty plea, the petitioner must show
a reasonable probability that, but for the errors of his counsel, he would not have pled guilty
and would have insisted on going to trial. See Hill v. Lockhart, 474 U.S. 52, 59 (1985);
Adkins v. State, 911 S.W.2d 334, 349 (Tenn. Crim. App. 1994).

        Here, the petitioner argues that trial counsel did not properly advise him that the jury
could convict him of two counts of statutory rape based on his two penetrations of the victim
and that the facts at the plea hearing did not support the aggravated burglary charge. The
post-conviction court found that the petitioner failed to put on proof to show that the facts
in this case could not have resulted in two statutory rape convictions. The post-conviction
court accredited trial counsel’s testimony that he discussed the laws regarding rape with the
petitioner. Trial counsel also testified that he had misgivings regarding the burglary charge
because there was an issue of whether the victim had the capacity to consent. However, the
state had an expert prepared to testify that the victim could not consent because of her mental
status. The evidence does not preponderate against the post-conviction court’s findings. The
petitioner has failed to meet the burden of proving that his trial counsel’s performance was
deficient by clear and convincing evidence. There is no indication from the record that the
performance of the petitioner’s trial counsel did not meet an objective standard of
reasonableness. Thus, the petitioner is not entitled to relief based on this issue.

        The petitioner further argues that he did not knowingly and voluntarily enter his guilty
plea. The evidence, however, suggests otherwise. Trial counsel stated that it was the
petitioner’s decision to plead guilty. At the plea hearing, the petitioner told the trial court
that he understood the charges against him, the plea agreement, and the range of punishment
for the offenses. The trial court asked the petitioner if he understood what he was doing, and
the petitioner stated that he did. When asked if his plea was knowing and voluntary, the
petitioner answered affirmatively. The petitioner, in declaring that his plea was knowing and
voluntary, has created a formidable barrier that he has failed to overcome. Accordingly, we
conclude that the petitioner is not entitled to post-conviction relief.

                                         Conclusion

       Based on the forgoing reasons, we conclude that the petitioner’s claim is without
merit, and we affirm the denial of post-conviction relief.




                                                     ___________________________________
                                                     J.C. McLIN, JUDGE



                                              -11-